Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 03/14/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, at line 10 recites the limitation “…or place the syringe adapter in communication with fluid transfer port”. This should read “…or place the syringe adapter in communication with the fluid transfer port.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the preferential gripping areas and the interfering areas”, there is insufficient antecedent basis for this limitation in the claims.
Allowable Subject Matter
Claims 1-9, 11, and 12 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of a base having a support surface, a valve syringe adapter configured to receive a syringe and a valve configured to selectively place the vial adapter in communication with the syringe adapter or place the syringe adapter in communication with the fluid transfer port, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
US PGPub 2017/0196771 (Hooven) discloses a transfer device comprising a base (4 in Figure 10) having a support surface (surface on which injection device 7 rests) configured to receive an on-body injection device (7), a fluid transfer port extending upwardly from the support surface and configured to transfer liquid into an injection device when the injection device is received on the support surface (fluid pathway 35 shown extending upward into injection device 7 in Figure 65), and a vial adapter (29) configured to receive a vial. Hooven also discloses a fluid flow path configured to selectively be placed in communication between the vial adapter and syringe like device (Figure 14) and to selectively be placed in communication between the syringe device and the fluid transfer port.
In an alternate embodiment (Figure 88) Hooven discloses a syringe adapter configured to receive a syringe. However Hooven doesn’t disclose an embodiment which makes use of both a vial adapter and a syringe adapter and which provides a fluid path to communicate between them. Furthermore, Hooven does not disclose a valve configured to selectively place the vial adapter in communication with the syringe adapter or place the syringe adapter in communication with the fluid transfer port.
US PGPub 2010/0305507 (Duncan) discloses a medicament transfer system comprising a vial adapter (A), a syringe adapter (C), and a valve (73) which selectively communicates between the syringe adapter and the vial adapter, and between the syringe adapter and a fluid port (84).
However, Duncan fails to disclose the base and support surface recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2007/0088252 discloses a medicament reconstitution and delivery device making use of a vial adapter, a syringe adapter, and a three-way valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753